Fourth Court of Appeals
                                    San Antonio, Texas
                                          February 2, 2018

                                       No. 04-17-00815-CR

                                        Issac WILLIAMS,
                                             Appellant

                                                  v.

                                       The STATE of Texas,
                                             Appellee

                   From the 187th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014CR8370B
                         The Honorable Joey Contreras, Judge Presiding


                                          ORDER
         The court reporter has filed a notification of late record requesting an extension of time to
file the reporter’s record. The extension is GRANTED. The reporter’s record is due March 12,
2018.


                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of February, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court